Citation Nr: 0318580	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment or special adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957 and from January 1958 to April 1982.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

The veteran testified at a personal hearing which was chaired 
by the undersigned in San Antonio, Texas in February 2003.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.


REMAND

Background

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
For entitlement to assistance in the purchase of adaptive 
equipment only, the veteran must have, as the result of a 
service-connected disease or injury, ankylosis of one or both 
knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2002).

The veteran's service-connected disabilities pertaining to 
the extremities consist of the following:  peripheral 
vascular disease and the residuals of frostbite of the left 
lower extremity; residuals of frostbite injury to the right 
foot; rheumatoid arthritis of the knees and ankles; residuals 
of frostbite injury to the left and right hands; and 
rheumatoid arthritis of the left and right wrist, fingers of 
the right hand, the left and right hands, and both elbows.  
He contends that the combination of these impairments results 
in the functional loss of use of the feet and hands.

Reasons for remand 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)].  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and pending before VA 
on the date of enactment.  Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002).  A remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

Notice

Among other directives, the VCAA expanded the duty of VA to 
notify claimants and their representatives with respect to 
providing requisite evidence.  Subsequent decisions the 
United States Court of Appeals for Veterans Claims (the 
Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

In this case, the veteran has not been specifically advised 
in accordance with the VCAA, as interpreted by the Court in 
Quartuccio, as to what evidence would substantiate his claim, 
and if existent, which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must also remand the case because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Duty to assist

The available evidence indicates that the veteran has 
received treatment for his service-connected disabilities 
from the Brooke Army Medical Center at Fort Sam Houston, 
Texas.  In addition, he has received treatment at the VA 
medical center (MC) in San Antonio, Texas, including having 
been provided automobile adaptive equipment and a wheelchair.  
The service department and VA treatment records are  
potentially relevant to the issue on appeal, and should be 
obtained.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
therefore REMANDED to Veterans Benefits Administration (VBA) 
for the following development:

1.  VBA must review the claims file and 
ensure that all notification required by 
the VCAA is completed.

2.  VBA should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for any service-connected disability 
since September 2000.  After securing any 
necessary release, VBA should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMC in San Antonio, Texas and the Brooke 
Army Medical Center.  If VBA is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


